DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 14, 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soleimani et al. (US 7782586, cited by the applicant).
Re claim 1:	Soleimani teaches a tag reader (104a, 104b, 200) comprising a RF controller (208) serving a communication controller configured to control output signals to be output from an antenna (202) in a tag reading operation, a sensor (206) serving as a temperature measuring sensor configured to measure an internal temperature of the tag reader (i.e., measuring temperature of the operating environment and/or 
Re claim 2:	Wherein the processor is further configured to set an interval between the output of output signal from the antenna in the tag reading operation based on the measured internal temperature (i.e., col. 4, line 31- col. 5, line 19).  
Re claim 6:	Wherein the temperature measuring sensor is a thermal sensor or a thermistor.  
Re claim 7:	The tag reader can be a handheld gun type reader comprising a grip portion configured to be held by a user (col. 3, lines 26-47).
Re claim 8:	Wherein the processor is configured to vary the output value for consecutive tag reading operations based on the measured temperature (i.e., the output value can be the normal operation of reader (508) or none (510).
Re claim 9:	The tag reader further comprising a RF controller (208) also serving as a communication interface configured to communicate with a host device (214), wherein the processor is configured to cause the communication interface to transmit tag information obtained from a response signal from an RFID tag, a signal strength of the response signal from the RFID tag, and an output value of an output signal corresponding to the response signal from the RFID tag (fig. 2 and 5).
Re claim 14:	Soleimani teaches a wireless tag reader (104a, 104b, 200) comprising an antenna (202), a RF controller (208) serving a communication controller 
Re claim 15:	Wherein the processor is further configured to set an interval between the output of tag interrogation signals from the antenna in the tag reading operation based on the measured internal temperature (Table 1).  
Re claim 18:	Wherein the temperature measuring sensor is a thermal sensor or a thermistor.  
Re claim 19:	The tag reader can be a handheld gun type reader comprising a grip portion configured to be held by a user (col. 3, lines 26-47).
Re claim 20:	Wherein the processor is configured to vary the output value for consecutive tag reading operations based on the measured temperature (i.e., the output value can be the normal operation of reader (508) or none (510).

Allowable Subject Matter
Claims 10-13 are allowed.
Claims 3-5 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the tag reader comprising: a data memory storing a plurality of setting values for both the output value and the interval for a plurality of temperature ranges, and an RFID tag reader comprising a processor to select a first operation mode from among a plurality of operation modes corresponding to a plurality of parameter setting tables, each parameter setting table including a different interrogation signal output value setting and a reading interval setting for different temperature ranges, select a first setting table from among the plurality of parameter setting tables for the first operation mode, select an interrogation signal output value setting and the reading interval setting from the first setting table based on a comparison of the measured internal temperature to the different temperature ranges of the first setting table, and transmit interrogation signals from an antenna at an output value set according to the selected interrogation signal output value setting and with a reading interval set according to the selected reading interval setting as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steinke et al. (US 2006/0267733) teaches a RFID reader comprising a plurality of modes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEUNG H LEE/Primary Examiner, Art Unit 2887